JUDGE ROBERTSON
delivered the opinion op the court.
As a legal sequence of the decision just rendered in the foregoing case, the sheriff of Nicholas county holds the money collected by illegal taxation on a void subscription to turnpikes as a trust fund for the benefit of the tax-payers who contributed that fund.
*158'The circuit court, therefore, erred in its judgment in this case against the sheriff and surety for refusing to pay one thousand five hundred dollars of that fund to the use of one of those turnpikes. The sheriff ought to hold that money until otherwise appropriated legally.
Wherefore, the judgment is reversed, and the cause remanded for proper disposition conformably with this opinion.